Citation Nr: 1619057	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  03-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to an effective date earlier than September 29, 2006 for the grant of a 70 percent disability rating for right wrist synovitis with postoperative arthroplasty residuals.
 
2.  Entitlement to an effective date earlier than September 29, 2006 for the award of special monthly compensation based on loss of use of the right hand.
 
3.  Entitlement to referral for extraschedular consideration of a rating higher than 10 percent for right wrist synovitis with postoperative arthroplasty residuals prior to September 29, 2006.
 
 
REPRESENTATION
 
Appellant represented by:  Sean Ravin, Attorney at Law
 
 

WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
Kristi L. Gunn, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1996 to May 1999.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision and December 2008 decision review officer (DRO) decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 
 
In January 2006, the Veteran testified before the undersigned at a travel board hearing.  A transcript of the hearing has been associated with the claims file.  
 
In a March 2006 decision, the Board denied entitlement to a rating in excess of 10 percent for right wrist synovitis with postoperative arthroplasty residuals.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a July 2007 Joint Motion for Remand in August 2007.  Thereafter, the case was remanded for further development by the Board in September 2008.
 
In a December 2008 rating decision, the RO granted a 70 percent disability rating for right wrist synovitis with postoperative arthroplasty residuals, as well as entitlement to special monthly compensation based on loss of use of the right hand, both effective September 29, 2006.  The Veteran appealed the effective dates of both awards.

In a May 2012 decision, the Board denied entitlement to an effective date prior to September 29, 2006, for a 70 percent rating for right wrist synovitis with postoperative residuals of an arthroplasty; entitlement to an effective date prior to September 29, 2006, for an award of special monthly compensation based on loss of use of the right hand; and entitlement to an a total disability evaluation based on individual unemployability.  The Board declined to refer the question of entitlement to an extraschedular rating higher than 10 percent for the service-connected right wrist disability prior to September 29, 2006.  
 
The Veteran appealed to the Court.  Pursuant to a May 2013 Joint Motion for Partial Remand, the Court vacated the Board's May 2012 decision that denied entitlement to an effective date prior to September 29, 2006, for a 70 percent disability rating for right wrist synovitis with postoperative arthroplasty residuals; entitlement to an effective date prior to September 29, 2006, for the award of special monthly compensation based on loss of use of the right hand; and the decision declining to refer the question of entitlement to an extraschedular rating higher than 10 percent for postoperative right wrist synovitis.  The Board's decision denying entitlement to a total disability evaluation based on individual unemployability was not part of the motion and remained undisturbed.  
 
In December 2013, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

In a May 2014 decision, the Board again denied entitlement to an effective date prior to September 29, 2006 for a 70 percent disability rating for right wrist synovitis with postoperative arthroplasty residuals, and entitlement to an effective date prior to September 29, 2006, for a grant of special monthly compensation based on loss of use of the right hand.  The Board again declined to refer the issue of entitlement to referral for an extraschedular rating higher than 10 percent for postoperative right wrist synovitis.  

The Veteran appealed the May 2014 Board decision to the Court.  By order dated October 2015, the Court granted a Joint Motion for Remand, vacated the May 2014 Board decision and remanded the case for compliance with the terms of the joint motion.  
 
 
FINDINGS OF FACT
 
1.  Prior to September 29, 2006, it was not factually ascertainable that the Veteran's right wrist synovitis with postoperative arthroplasty residuals was manifested by symptomatology analogous to loss of the use of the right hand. 
 
2.  The earliest date that the Veteran became entitled to special monthly compensation for loss of the use of the right hand is September 29, 2006.  
 
3.  The Veteran's right wrist synovitis with postoperative arthroplasty residuals did not present an exceptional disability picture prior to September 29, 2006, such that the assigned schedular evaluation was inadequate.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an effective date earlier than September 29, 2006, for a 70 percent rating for right wrist synovitis with postoperative arthroplasty residuals are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400, 4.71a, Diagnostic Codes 5125, 5214, 5215, (2015).
 
2.  The criteria for an effective date earlier than September 29, 2006, for special monthly compensation based on loss of use of the right hand are not met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.350(a), 3.400 (2015).
 
3.  The requirements for referral for extraschedular consideration of right wrist synovitis with postoperative arthroplasty residuals are not demonstrated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.321(b) (2015). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA's Duty to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2001 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided specific notice of how effective dates are determined in a September 2009 letter.  The claim was readjudicated in a January 2014 supplemental statement of the case, and there is no evidence that the Veteran was prejudiced by the defect in the timing of any notice.  
 
As to the issue of entitlement to an extraschedular rating, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in 2001 and 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of the evidence is to be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  
 
The Board has reviewed all the evidence in the Veteran's claims file, including his testimony presented at the Board travel board hearing in January 2006, as well as extensive VA treatment records and examination reports prior to 2006, and other pertinent documentation.  An April 2010 response to a records request from the Social Security Administration indicated that the Veteran had never applied for benefits from that agency.  VA has fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law.  There is no evidence that additional development is in order before the claims may be addressed.  The Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are ready to be considered on the merits.  

Merits of the Earlier Effective Date Claims
 
Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 
 
The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400; Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998). 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 

Right Wrist Synovitis with Postoperative Residuals of an Arthroplasty
 
Historically, service connection was awarded and a noncompensable rating was assigned for right wrist synovitis, status post arthroscopy and synovectomy in an October 1999 rating decision under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Diagnostic Code 5214 provides that a 30 percent rating is warranted for ankylosis of the major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 percent rating is assigned when the major wrist is in any other position except favorable. A maximum 50 percent rating is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  Id. 
 
In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
 
Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

For VA purposes, "loss of use of a hand" is defined as no effective function remaining other than that that would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.
 
In the absence of ankylosis, a wrist disability may be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 that provides for a 10 percent maximum schedular rating for dorsiflexion of less than 15 degrees, or palmar flexion limited in line with the forearm.  Id.  

The Veteran is right handed.
 
Prior to September 29, 2006, the nature of the Veteran's right wrist disability was more analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5215 for a limitation of wrist motion. 
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 U.S.C.A. § 4.45. 
 
Significantly, pain alone does not constitute a functional loss under VA regulations and does not represent limited motion.  See Mitchell v. Shinseki, 25, Vet. App. 32, 38-39 (2011).
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Review of the evidence of record shows that the Veteran underwent an arthroscopy with open scapholunate ligament repair at a VA facility in April 2000.  VA outpatient records reflect that the Veteran was seen for follow-up treatment in July 2000.  It was noted that he was doing well and had returned to full duty at work.  The wound was well-healed and flexion and extension was "50/50."  There was slight tenderness over the scapholunate region, but no hyperesthesia was noted.  The Veteran was advised to continue current activity and return in two months.
 
An orthopedic surgery note in September 2000 noted that status post scapholunate reconstruction was doing well with good range of motion and some pain on hyperextension.  The Veteran sought treatment for a number of complaints and other disorders, but no specific right wrist complaints were recorded except right wrist problems in January 2001.  
 
In December 2000, the Veteran was afforded an examination in light of his status on the temporary disability retired list.  The examination report noted the Veteran's claim of persistent pain 85 percent of the time, and an inability to use, lift and write with the right hand.  He admitted to having night pain and used nonsteroidal anti-inflammatories for pain control.  It was noted that according to the American Medical Association's pain scale, his pain would be described as constant but slight.  Physical examination testing reflected a disclosed and well-healed incision.  Range of motion testing showed extension to 30 degrees, flexion to 20 degrees, ulnar deviation to 10 degrees and radial deviation to 5 degrees.  Tenderness was elicited over the scapholunate joint.  The Watson, Shuck and piano keying tests were all negative.  The Veteran had 5/5 motor strength throughout the radial, ulnar, anterior interosseous and medical nerve distributions throughout his fingers, and intact pinpoint sensation throughout his superficial radial branch distributions.  Radiographs obtained revealed three mytec suture anchors placed in the scaphoid.  There was no gross scapholunate disassociation as visualized both radiographically and fluoroscopically.  The assessment was questionable scapholunate disassociation repair and right wrist synovitis.  It was recommended that, "given this patient's persistent pain and inability to perform his duties and activities of daily living," the Veteran's status on the temporary disability retired list would be further extended and further assessment would be conducted.  Based on this examination the Board finds clear evidence of a right wrist disability, but no evidence that the degree of that disability equated to the loss of use of the hand.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  
 
In September 2001, the Veteran filed an informal claim for an increased rating for the right wrist disability.  In March 2002, the Veteran was afforded a VA examination for his right wrist disability.  He admitted to being right-handed and employed as an estimator.  He stated that he wore a wrist brace and took Ibuprofen for pain.  The Veteran stated that since surgery in 1997, 1998, and 2000, he has endured increasingly poor grip strength with episodes of giving way.  He reported diminished strength with the use of manual tools, particularly a screwdriver.  
 
On physical examination testing, there was a well-healed incision.  Numerous arthroscopic portals were also well-healed.  Range of motion testing showed 30 degrees of dorsiflexion, 28 degrees of volar flexion, 22 degrees of ulnar deviation, and 18 degrees of radial deviation.  The neurological examination was within normal limits.  Following examination testing, the examiner assessed the Veteran with right wrist scapholunate instability, status post multiple surgeries with persistent intersegmental instability, pain, and diminished range of motion.  Based on this examination the Board finds clear evidence of a right wrist disability, but no evidence that the degree of that disability equated to the loss of use of the hand.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

In an April 2002 rating decision, VA granted a 100 percent rating, effective April 3, 2000 through May 31, 2000, based on surgical or other treatment necessitating convalescence.  See 38 C.F.R. § 4.30.  A 10 percent rating was assigned from June 1, 2000.  

In a June 2002 statement, the Veteran explained that during the VA examination conducted in March 2002, he was told that he needed additional surgery.  He requested reevaluation of his service-connected disability.  In a follow-up letter dated December 2002, the Veteran stated that he was unable to perform many tasks because of his wrist and that it was stressful not being able to obtain employment due to difficulties with his wrist.  
 
In February 2005, the Veteran was afforded a VA examination to determine the severity of his service-connected right wrist disability.  He complained of difficulty with pain and diminished range of motion.  The Veteran related that he was unable to engage in activities that required lifting, pushing, or pulling.  He further added that he was unable to sweep, had difficulty driving without discomfort, and was unable to perform a strong grip without discomfort.  It was noted that he worked as a driver, took Tylenol, and occasionally used a wrist brace.  
 
Upon physical examination testing, range of motion showed 34 degrees of dorsiflexion, 40 degrees of volar flexion, 18 degrees of ulnar deviation, and 12 degrees of radial deviation.  The Veteran had pain to palpation along the radiocarpal articulation.  There was tenderness over the scapholunate interval.  He had no pain in the snuffbox or ulnar-sided wrist pain.  Tinel's sign was negative at the wrist.  X-ray testing showed a mild persistent dorsal intercalated segmental instability pattern.  His suture anchors remained in place.  The impression was moderately severe right wrist scapholunate instability, status post-surgery with persistent instability, pain, and diminished range of motion.  The examiner opined that the Veteran described no additional effects of the condition on his usual occupation or daily activities.  It was reported that range of motion/joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The Veteran described no incapacitating episodes during the past 12 month period.  Based on this examination the Board finds clear evidence of a right wrist disability, but no evidence that the degree of that disability equated to the loss of use of the hand.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  
 
On September 29, 2006, the Veteran was seen for a VA compensation examination.  Physical examination testing reflected motion in each plane of wrist movement.  The Veteran was noted to report significant discomfort and stiffness at the end of each arc of movement.  The examiner opined that the Veteran had a very marginally functional right hand and wrist due to his surgery.  The Veteran showed significant issues with synovitis but no evidence of muscle atrophy.  The examiner opined that the Veteran had almost totally disabling use of his right hand due to significant pain, weakness, and fatigue.  
 
Based upon the evidence discussed above, entitlement to an effective date prior to September 29, 2006, for a 70 percent rating for right wrist synovitis with post-operative arthroplasty residuals is not warranted.  
 
The record reflects that subsequent to right wrist surgery in April 2000, the Veteran obtained VA outpatient follow-up that disclosed that the right wrist was healing well with no untoward symptomatology.  In July 2000, it was reported that he had returned to full duty at his job and advised to continue current activity.  The available evidence subsequent thereto is sparse, but reflects complaints of pain, tenderness, diminished grasping, writing, and lifting function.  Such symptoms and others were noted on the Veteran's December 2000 temporary disability retired list clinical report that determined that although symptoms were constant, they were slight.  
 
In response to a November 2001 request for additional outpatient records from the Houston VA Medical Center and the VA outpatient clinic at Beaumont, Texas, a summary of treatment was obtained that disclosed many cancellations and instances of the appellant being a "no show" for appointments through August 2003.  In December 2002 and February 2003 correspondence, the Veteran indicated that his physician had advised him that he faced additional right wrist surgery, but no VA outpatient data was received evidencing evaluation or treatment of the right wrist from August 2003 to September 2006 with the exception of a VA examination report in February 2005.  
 
The evidence shows that prior to September 29, 2006, range of right wrist motion was restricted on the December 2000 report and on VA examinations in March 2002 and February 2005.  At no time, however, even at the September 29, 2006, examination was ankylosis shown.  At each examination the Veteran retained residual right wrist motion to a significant extent.  Findings on all formal examinations conducted prior to September 29, 2006, reflect that he had substantially more dorsiflexion than that required for the 10 percent disability rating under Diagnostic Code 5214, nor was palmar flexion limited in line with the forearm.  The Board points out that 10 percent is the maximum schedular rating under 38 C.F.R. § 5214 for dorsiflexion of less than 15 degrees, or palmar flexion limited in line with the forearm.  Neurologic status of the right wrist was reported to be intact prior to September 29, 2006, to include on VA examination in March 2002 when it was noted to be normal.  
 
The record is completely devoid of any indication of ankylosis prior to September 29, 2006.  In the absence of ankylosis, the criteria for a higher rating under Diagnostic Code 5214 are not demonstrated.  
 
At the February 2005 VA examination, pain and diminished range of motion were depicted as moderately severe.  This speaks to functional loss due to pain and discomfort as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, as here, the Veteran was already receiving the maximum rating available for a limitation of motion of the wrist without ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 do not apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, the examiner stated at that time that the Veteran described no additional effects of the condition on his usual occupation or daily activities, and that neither range of motion or joint function was additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  It was noted that the Veteran reported no incapacitating episodes during the past 12 months.  
 
The Board acknowledges that the Veteran provided statements and has testified that his right hand disability prevented him from performing physical work and other activities of daily living, which he is competent to report.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  Even assuming that the appellant's  assertions are credible in the absence of ankylosis, the Veteran was in receipt of the maximum schedular rating for right wrist disability under the most applicable diagnostic code.  He retained right wrist and hand function.  As such, his right wrist disability was not so severe prior to September 29, 2006 that it was analogous to the loss of the use of the right hand.  
 
It bears repeating, under Johnston the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Further, pain alone is not functional loss.  Mitchell.  Without ankylosis a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 is not appropriate, and hence, from a schedular perspective a rating in excess of 10 percent prior to September 29, 2006, was not in order.  38 C.F.R. § 4.71a, Diagnostic Code 5215. 
 
It bears noting that no examiner prior to the September 2006, offered subjective comments anywhere approaching the severity of that described at that September 2006 examination.  Indeed, in February 2005, a bit more than a year before the September 2006 study, the VA examiner found only a moderately severe disability, which pales in comparison to the September 2006 finding of "almost total disabling." Certainly the Veteran is competent to state that he has pain, but the Board finds that the examination findings prior to September 2006 are of far greater probative weight in evaluating the nature and extent of his disorder than his lay statements.  
 
The Board acknowledges the contentions raised by the Court in both the May 2013 Joint Motion for Partial Remand and the October 2015 Joint Motion for Remand.  However, all symptomatology raised by the Veteran at the February 2005 VA examination has been considered by the Board and in fact, the entire February 2005 VA examination report has been included in this Board decision.  The contentions raised at the January 2006 Board hearing have been considered and acknowledged, but the fact remains that the objective medical evidence fails to show ankylosis in the right wrist at any time prior to September 29, 2006.  
 
The most recent joint motion challenges the Board's reliance on the absence of ankylosis of the wrist, yet the rating schedule provides that to secure a higher rating under Diagnostic Code 5214 ankylosis must be shown.  38 C.F.R. § 4.71a; Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 409 (1993) ("The starting point in interpreting a statute [or regulation] is its language.")  Given that the Board must follow the rating schedule in evaluating disorders on a schedular basis, it is must be noted that the September 29, 2006 examination showed motion in both flexion and extension.  The presence of motion in these planes of movement by definition shows that the wrist was not ankylosed.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988) (emphasis added).  Hence, rating under Diagnostic Code 5214 was not appropriate.  

Further, when looking at the possibility of a 70 percent rating under Diagnostic Code 5125, prior to September 29, 2006, the rating schedule clearly required a loss of the use of the hand.  While the September 29, 2006 examination showed that repeat movements in the planes of flexion, extension, ulnar deviation and radial deviation caused significant pain and weakness, and while the examining physician assistant found "almost totally disabling use of the right hand," prior to September 29, 2006 that degree of impairment was never shown on any examination.  Moreover, while the Board will not disturb the rating assigned in the December 2008 rating decision, it bears repeating that "loss of use of a hand" is defined as no effective function remaining other than that that would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  There is no suggestion in the evidence of record that prior to September 29, 2006, or even on that date, that the disorder was so disabling that the function remaining equated to an amputation stump with a suitable prosthesis.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against an effective date earlier than September 29, 2006, for the assignment of a disability rating in excess of 10 percent for service-connected right wrist disability.  
 
Special Monthly Compensation Based on Loss of Use of the Right Hand
 
The Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) for loss of the use of one hand, effective September 29, 2006.

Special monthly compensation is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Special monthly compensation is payable at the (k) rate for, among other things, anatomical loss or loss of use of one hand as the result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 
 
Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63. 
 
As outlined above in detail, the evidence reflects that prior to September 29, 2006, the right hand and wrist retained significant motion and function, although limited to some extent and in some areas.  There was never any showing of right wrist ankylosis prior to September 29, 2006, and even then the Veteran showed motion in each plane of movement.  Neither symptoms consistent with anatomical loss of the hand were demonstrated, nor did any examiner attest to this observation prior to September 29, 2006.  The Veteran was shown to be employed in professions in which he had to utilize the right hand to a substantial extent, to include as an estimator and a driver.  
 
Accordingly, the provisions of 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) did not apply prior to September 29, 2006.  As such, a basis for an effective date earlier than September 29, 2006 for special monthly compensation based on loss of use of the right wrist/hand was not demonstrated.  
 
Merits of the Extraschedular Rating Claim
 
The Veteran seeks a rating in excess of 10 percent for his service-connected right wrist disability on an extraschedular basis prior to September 29, 2006. 
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Secondly, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thirdly, if the rating schedule is inadequate to evaluate a Veteran's disability picture which has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 
 
The evidence as detailed above preponderates against finding that prior to September 26, 2006, the Veteran's right wrist and hand exhibited such an exceptional disability picture that the available schedular rating was inadequate.  During that time period, symptoms associated with the right wrist were readily contemplated by the applicable schedular rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5215 based on limitation of motion.  The evidence reflects that the Veteran had significantly more dorsiflexion at all times than that required for the maximum 10 percent rating in this regard and, if considered by itself, limitation of motion was noncompensable.  As such, other symptoms associated with the Veteran's right wrist disability, including pain, some tenderness and other limitations were fully contemplated by the award of a 10 percent rating prior to September 29, 2006. The record reflects that no examiner prior to September 29, 2006, described the right wrist disability in such terms as to find that functionality was grossly circumscribed.  
 
The Veteran testified and provided statements to the effect that his right hand disability caused him to be unable to perform physical work, that he could not write well, that he dropped things, and was not able to use tools as well as before.  He further stated that his disability affected his ability to earn a living or to be promoted.  There is no evidence, however, showing that the appellant could not be promoted.  While the appellant may not have been able to work as a pipe fitter, the question is whether there was marked inference with employment, not employment in a particular profession.  Thus, while the Board does not doubt the Veteran's claim that his right wrist limited manual dexterity, there is no objective evidence to support his assertions that his employment potential in all forms of substantially gainful employment were affected to an untoward extent due to right wrist disability.  

The evidence shows that prior to September 26, 2006, the Veteran continued to work, to include being employed as an estimator and a driver.  Therefore, although right wrist disability might have interfered with job duties as a pipe fitter, the record does not demonstrate a marked interference with all forms of substantially gainful employment for that period.  The evidence does not document that the service-connected right wrist necessitated any extended periods of hospitalization prior to September 29, 2006.  Indeed, the only hospitalization was associated with wrist surgery and convalescence in 2000, for which he was properly compensated.  
 
Accordingly, the Board finds no evidence that the disability picture associated with the right wrist prior to September 29, 2006 was so unusual or exceptional as to merit referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Thun.  
 
The Board acknowledges the contentions raised by the parties to the May 2013 and October 2015 Joint Motions.  However, the Board has addressed the symptoms of weakness, fatigue, instability, reduced grip strength, and an inability to hold items or push and pull in this decision.  As stated above, the Veteran testified and provided statements to the effect that his right hand disability caused him to be unable to perform physical work, that he could not write well, dropped things, and was not able to use tools as well as before.  This statement is synonymous to the symptoms of weakness, fatigue, instability, reduced grip strength, and an inability to hold items or push and pull.  There is no evidence, however, of any unusual time off from work due to this disorder.  As such, the symptomatology due to this  right wrist disability did not warrant referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration for the period prior to September 29, 2006 
 
In reaching the conclusions above, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  38 U.S.C.A. § 5107.    
 
 

ORDER
 
Entitlement to an effective date earlier than September 29, 2006, for a 70 percent disability rating for right wrist synovitis with postoperative residuals of arthroplasty is denied.
 
Entitlement to an effective date earlier than September 29, 2006, for the grant of special monthly compensation for loss of the use of a hand is denied. 
 
Entitlement to referral for extraschedular consideration of a rating higher than 10 percent for right wrist synovitis with postoperative arthroplasty residuals prior to September 29, 2006, is denied.
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


